 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   ERIC ANTHONY ALSTON, JR.,                        No. 2:18-cv-02420-TLN-CKD
12                      Plaintiff,
13          v.                                        ORDER
14   COUNTY OF SACRAMENTO, et al.,
15                      Defendants.
16

17          Plaintiff Eric Anthony Alston, Jr. (“Plaintiff”), a state prisoner proceeding pro se, brings

18   this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 30, 2019, the magistrate judge filed findings and recommendations herein,

21   which were served on the parties and which contained notice that any objections to the findings

22   and recommendations were to be filed within fourteen (14) days. (ECF No. 41.) Neither party

23   has filed objections to the Findings and Recommendations.

24          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

27   1983); see also 28 U.S.C. § 636(b)(1).

28   ///
                                                      1
 1          Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1.      The Findings and Recommendations, filed October 30, 2019 (ECF No. 41), are

 5   adopted in full; and

 6          2.      Plaintiff’s Motion to Amend (ECF No. 33) is DENIED.

 7          IT IS SO ORDERED.

 8   Dated: November 21, 2019

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
